Case 1:16-cv-00861-LO-MSN Document 267 Filed 01/13/20 Page 1 of 2 PageID# 10262



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


                                                  )
 VIRGINIA INNOVATION SCIENCES, INC.,              )   Case No. 1:16-cv-00861 (LO-MSN)
                                                  )
                      Plaintiff,                  )
                                                  )
               v.                                 )
                                                  )
 AMAZON.COM, INC.,                                )
                                                  )
                      Defendant.                  )
                                                  )


            DEFENDANT’S MOTION TO FILE DOCUMENTS UNDER SEAL

        Defendant Amazon.com, Inc. (“Amazon”), by counsel, hereby moves the Court to file

 under seal the following documents:

       Reply in Support of Amazon’s Motion for Reasonable Attorneys’ Fees Under 35
        U.S.C. § 285; and,
       Reply Declaration of Saina Shamilov in Support of Amazon’s Motion for
        Reasonable Attorneys’ Fees Under 35 U.S.C. § 285 and Exhibit 7.

        In support of this Motion, Amazon submits contemporaneously herewith a

 nonconfidential Memorandum in Support of Motion to File Documents Under Seal, along with a

 proposed Order.



 Dated: January 13, 2020                       Respectfully submitted,

                                               AMAZON.COM, INC.


                                               /s/ Laura Anne Kuykendall
                                               Robert A. Angle (VSB No. 37691)
                                                  robert.angle@troutmansanders.com
                                               Laura Anne Kuykendall (VSB No. 82318)
                                                  la.kuykendall@troutmansanders.com
Case 1:16-cv-00861-LO-MSN Document 267 Filed 01/13/20 Page 2 of 2 PageID# 10263



                                           TROUTMAN SANDERS LLP
                                           1001 Haxall Point
                                           Richmond, Virginia 23219
                                           Telephone: (804) 697-1468
                                           Facsimile: (804) 697-1339

                                           Mary Catherine Zinsner (VSB No. 31397)
                                             mary.zinsner@troutman.com
                                           TROUTMAN SANDERS LLP
                                           1850 Towers Crescent Plaza, Suite 500
                                           Tysons Corner, VA 22182
                                           Telephone: (703) 734-4363
                                           Facsimile: (703) 734-4340


 Of counsel:
 J. David Hadden*
 dhadden@fenwick.com
 Saina Shamilov*
 sshamilov@fenwick.com
 Todd Gregorian*
 tgregorian@fenwick
 Jeffrey Ware*
 jware@fenwick.com
 Dargaye Churnet*
 dchurnet@fenwick.com
 Ravi Ranganath *
 rranganath@fenwick.com
 Sapna Mehta*
 smehta@fenwick.com
 Jessica M. Kaempf*
 jkaempf@fenwick.com
 FENWICK & WEST LLP
 Silicon Valley Center
 801 California Street
 Mountain View, CA 94041
 Telephone: (650) 988-8500
 Facsimile: (650) 938-5200

 *Admitted Pro Hac Vice




                                       2
